Title: To Thomas Jefferson from James Mease, 25 August 1806
From: Mease, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philadelphia Aug. 25. 1806
                        
                        I have the pleasure to Send You a Copy of the premiums proposed by our Agricultural Society, and shall be
                            happy in receiving any hints from you for their improvement. 
                  I am with much Sincerity your obliged Servt
                        
                            James Mease
                            
                        
                    